                               Case 19-22848    Doc 19        Filed 11/26/19        Page 1 of 2

                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND

 In re:                                                   *

            SHARLENE MALIK                                *           Case No. 19-22848-MMH

            ZESHAN MALIK                                  *                     Chapter 13

                 Debtors                                  *

        *                  *             *                *                 *                *               *
                 COMBINED NOTICE OF CONTINUANCE OF 341 MEETING OF CREDITORS AND
                           NOTICE OF CONTINUED CONFIRMATION HEARING

         The Trustee has conducted an initial first meeting of creditors and is “Continuing” or Holding Open” per
approval by the Chapter 13 Trustee, Robert S. Thomas, II. The Section 341 Meeting of Creditors has been continued to
December 13, 2019 at 12:00 PM and the Confirmation Hearing set in this matter has been continued to January 22,
2020 at 2:00 PM.

      The Meeting of Creditors will be held at the Office of the United States Trustee at 101 West Lombard Street,
Garmatz Courthouse, Second Floor Room 2650, Baltimore, Maryland 21201.

       The Confirmation Hearing will be held at the United States Courthouse at 101 West Lombard Street, Garmatz
Courthouse, Courtroom 9-C, Baltimore, Maryland 21201.

PLEASE BE ADVISED THAT YOU ARE REQUESTED TO SERVE THIS NOTICE TO ALL CREDITORS AND
OTHER PARTIES IN INTEREST LISTED ON THE MAILING MATRIX FILED WITH THE COURT. ALSO, A
CERTIFICATE OF MAILING OF THIS NOTICE MUST BE FILED WITH THE UNITED STATES BANKRUPTCY
COURT WITHIN TEN (10) DAYS OF THE DATE OF THIS NOTICE OR THE MEETING WILL NOT BE
CONDUCTED.

Date:        November 26, 2019                                      /s/ Robert S. Thomas, II
                                                                   Robert S. Thomas, II, Trustee
                                                                   Chapter 13 Trustee
                                                                   300 E. Joppa Road, Suite #409
                                                                   Towson, MD 21286
                                                                   (410) 825-5923
                                                                   inquiries@ch13balt.com

                                             CERTIFICATE OF SERVICE

         I hereby certify that on, November 26, 2019, I reviewed the Court’s CM/ECF system and it reports that an
electronic copy of the Notice of Continuance will be served electronically by the Court’s CM/ECF system on the
following:
             Kim D. Parker kp@kimparkerlaw.com, dcn@kimparkerlaw.com,ecf_notices@kimparkerlaw.com,

             lawclerk@kimparkerlaw.com

         I hereby certify that on, November 26, 2019, a copy of the Notice of Continuance was also mailed first class
mail, postage prepaid to:

            SHARLENE and ZESHAN MALIK
            3838 TWIN LAKES COURT
            WINDSOR MILL, MD 21244
                                                                    /s/ Robert S. Thomas, II
                                                                   Robert S. Thomas, II, Trustee
Case 19-22848   Doc 19   Filed 11/26/19   Page 2 of 2
